Citation Nr: 1136977	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-10 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial increased rating for headaches due to traumatic brain injury (TBI) syndrome, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the January 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia granted service connection for headaches due to traumatic brain injury syndrome and evaluated it as 10 percent disabling.  

In addition to the claim listed above, the Veteran also sought a higher initial rating for his service-connected posttraumatic stress disorder (PTSD).  In his February 2008 notice of disagreement (NOD), the Veteran, through his representative, maintained that his psychiatric symptoms were more severe than the assigned 30 percent disability rating.  He specifically indicated that he was seeking a 50 percent evaluation for his PTSD, and that this evaluation would satisfy his appeal.  

During the pendency of the Veteran's appeal, and specifically in the March 2008 rating action, the RO increased the disability evaluation for the service-connected PTSD to 50 percent, effective from June 17, 2007 (the day following the Veteran's release from active duty).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The United States Court of Appeals for Veterans Claims (Court) has held that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  See AB v. Brown, 6 Vet. App. 35.  Accordingly, as the RO has granted the requested 50 percent rating for the Veteran's service-connected PTSD, the issue of entitlement to an initial increased rating for the service-connected PTSD is no longer in appellate status.  

The Board notes that the Veteran requested a videoconference hearing before a Veterans Law Judge at his RO.  A videoconference hearing was scheduled in October 2009, but the Veteran failed to appear.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran is currently service connected for headaches resulting from a traumatic brain injury, and such disability is evaluated at 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100.  He contends that his symptoms are more severe than the current disability rating reflects.  After a complete and thorough review of the claims folder, the Board finds that a remand of the Veteran's increased rating claim for his service-connected migraine headaches is required to allow for further development of the record.  

First, a review of the record reveals that there is outstanding evidence that may be pertinent to this claim.  The most recent VA treatment records associated with the claims file are dated in December 2008.  As the record indicates that the Veteran receives treatment for his headaches from VA health care providers, the more recent VA treatment records should be obtained since they likely are pertinent to his claim.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As records in the possession of the VA are deemed to be constructively of record, they must be obtained.  Id.  

In addition, during the course of the appeal, the regulations for the evaluation of brain disease due to trauma or traumatic brain injury under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  Under the amended regulation, Diagnostic Code 8045 again provides for the evaluation of TBI.  38 C.F.R. § 4.124a (effective October 23, 2008).  Now, however, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  

The Veteran's claim seeking service connection for a traumatic brain injury was received on August 27, 2007.  Although the amended criteria apply to claims received by VA on and after October 23, 2008, a Veteran whose residuals of a traumatic brain injury were rated under the pre-amended regulations may request review under the revised criteria, irrespective of whether his or her disability has worsened since the last review.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8045, Note 5 (2011).  

Here, the RO notified the Veteran of the regulation changes when they provided him with a copy of the Revised TBI Worksheet in October 2008.  However, he was not informed that he had the option to elect consideration under the new regulations.  Regardless of how the Veteran wished to proceed, the RO adjudicated the Veteran's claim under the new regulations in the April 2009 Supplemental Statement of the Case (SSOC).  

Further review of the claims file reveals, however, that the Veteran has not been afforded another VA TBI examination since the October 2008 evaluation, approximately three years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  As it has been nearly three years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  


Accordingly, the case is REMANDED for the following action:

1. Request records of relevant treatment that the Veteran may have received for his headaches since December 2008 at the VA Medical Center in Huntington, West Virginia.  Copies of such records which are available should be associated with the claims folder.  

2. Upon receipt of the VA treatment records, schedule the Veteran for a new VA neurological examination to determine the nature and severity of his headaches due to traumatic brain injury syndrome.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a longitudinal review of the claims folder, the examiner should describe the frequency and duration of the Veteran's headaches due to traumatic brain injury and any manifestations of those headaches.  The examiner should also indicate whether there is evidence of multi-infarct dementia associated with brain trauma.  

The examiner should determine whether the symptoms associated with the Veteran's headaches are consistent with the symptoms of migraine headaches.  If the examiner determines that his headaches are consistent with migraine headaches, the examiner should note the absence or presence of characteristic prostrating attacks; the frequency and duration of any such attacks; and the extent of any associated economic impact.  

The rationale for each opinion expressed must be provided.  In rendering the requested opinions, the examiner must consider the medical evidence of record and the Veteran's own statements regarding his symptomatology.  If the examiner is unable to render an opinion without resorting to mere speculation, the examiner should so state and should provide a supporting explanation as to why an opinion cannot be provided without resorting to mere speculation.  

3. Then, schedule the Veteran for a VA traumatic brain injury examination with a psychiatrist who has training and experience with traumatic brain injuries.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

The examiner should identify all residual symptoms, including all subjective complaints such as headaches, that are determined to be related to the Veteran's in-service head injury, and determine the current severity of such residuals.  Also, the examiner should provide specific opinions addressing the degree to which the service-connected disability is manifested by facets of cognitive impairment including: memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  

The rationale for each opinion expressed must be provided.  In rendering the requested opinions, the examiner must consider the medical evidence of record and the Veteran's own statements regarding his symptomatology.  If the examiner is unable to render an opinion without resorting to mere speculation, the examiner should so state and should provide a supporting explanation as to why an opinion cannot be provided without resorting to mere speculation.  

4. Then, the claim for an increased rating for headaches due to traumatic brain injury should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


